EXHIBIT 10.1

AMENDMENT TO ACCOUNTS RECEIVABLE

AND INVENTORY SECURITY AGREEMENT

FOR A VALUABLE CONSIDERATION, First Community Financial, a division of Pacific
Western Bank (“Lender”), and Phoenix Footwear Group, Inc., Belt Company fka
Chambers Belt Company, Penobscot Shoe Company, H.S. Trask & Company, and Phoenix
Delaware Acquisition, Inc. (individually and collectively, the “Borrower”) do
hereby agree to amend the Accounts Receivable and Inventory Security Agreement
dated December 4, 2009 between the parties (as the same may previously have been
amended from time to time) as follows, effective April 29, 2010:

A. Replace paragraph 1.12.1 in its entirety with the following:

“Eligible Inventory” means that portion of finished goods inventory in which a
valid and perfected security interest has been granted to Lender and which
strictly complies with all of Borrower’s warranties and representations set
forth in Section 6.3. of this Agreement. “Loan Value of Eligible Inventory”
means an amount equal to forty percent (40%) of the value of Eligible Inventory,
valued at the lesser of net cost or net book value; provided that said amount
does not exceed the lesser of (i) $700,000.00, which shall be reduced by
$40,000.00 per week beginning on Friday, December 3, 2010 and continuing on the
Friday of each week thereafter until such amount is reduced to $500,000.00 or
(ii) 75% of the net orderly liquidation value of Eligible Inventory.

Except as amended hereby, all other terms and provisions of the Accounts
Receivable and Inventory Security Agreement (as the same may have been amended
from time to time) shall continue in full force and effect and are hereby
ratified, confirmed and approved.

Dated this 29th day of April, 2010.

 

Phoenix Footwear Group, Inc.,     Belt Company fka Chambers Belt Company, a
Delaware corporation     a Delaware corporation By:   /s/ James R. Riedman    
By:   /s/ James R. Riedman   James R. Riedman       James R. Riedman Title:  
Chairman     Title:   Chairman Penobscot Shoe Company,     H.S. Trask & Co., a
Maine corporation     a Montana corporation By:   /s/ James R. Riedman     By:  
/s/ James R. Riedman   James R. Riedman       James R. Riedman Title:   Chairman
    Title:   Chairman Phoenix Delaware Acquisition, Inc.,     First Community
Financial, a Delaware corporation     a division of Pacific Western Bank By:  
/s/ James R. Riedman     By:   /s/ Gregg A. Sharp   James R. Riedman       Gregg
A. Sharp Title:   Chairman     Title:   Executive Vice President



--------------------------------------------------------------------------------

AMENDMENT TO ACCOUNTS RECEIVABLE

AND INVENTORY SECURITY AGREEMENT

(continued)

 

ACKNOWLEDGMENT & CONSENT OF VALIDITY GUARANTORS

 

By:   /s/ James R. Riedman     By:   /s/ Russell D. Hall   James R. Riedman    
  Russell D. Hall By:   /s/ Dennis T. Nelson         Dennis T. Nelson      